Case 5:19-cv-02072-MCS-SP Document 90 Filed 03/11/21 Page 1 of 2 Page ID #:2218




  1
  2
  3
  4
  5                                                                     JS-6
  6
  7
  8
  9                      UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11 MICHAEL TRUJILLO, individually          Case No: 5:19-cv-02072-MCS-SP
 12 and on behalf of all others similarly
    situated,                               JUDGMENT
 13
                Plaintiff,                  Complaint Filed: October 29, 2019
 14
 15 v.
 16 FREE ENERGY SAVINGS
    COMPANY, LLC, D/B/A QUALITY
 17
    CONSERVATION SERVICES, a
 18 Delaware limited liability company,
 19              Defendant.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                            JUDGMENT – 5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 90 Filed 03/11/21 Page 2 of 2 Page ID #:2219




  1         By Order dated February 25, 2021 (ECF No. 88), this Court granted Defendant

  2 Free Energy Savings Company, LLC d/b/a Quality Conservation Services’
  3 (“Defendant”) Motion for Summary Judgment on Plaintiff Michael Trujillo’s
  4 (“Plaintiff”) remaining Telephone Consumer Protection Act (“TCPA”) claim.
  5 Specifically, the Court held there was no triable issue of fact as to whether Defendant’s
  6 software is an automatic telephone dialing system. By Order dated December 21, 2020
  7 (ECF No. 77), the Court granted summary judgment in Defendant’s favor on
  8 Plaintiff’s other TCPA claim, holding that there was no triable issue of fact as to
  9 whether Defendant’s text messages were telephone solicitations.
 10         IT IS ORDERED, ADJUDGED, and DECREED THAT:

 11         Judgment in the above-captioned matter is entered in favor of Defendant and

 12 against Plaintiff on all counts. Plaintiff shall take nothing by way of his Complaint.
 13 Plaintiff shall pay Defendant’s costs for this action pursuant to Federal Rule of Civil
 14 Procedure 54(d). Defendant shall submit a bill of costs within fourteen (14) days of
 15 entry of this Judgment pursuant to Local Rule 54-2.1. This action is dismissed with
 16 prejudice. The Clerk shall close the case.
 17
 18 Dated: March 11, 2021                        ________________________________
                                                 MARK C. SCARSI
 19                                              UNITED STATES DISTRICT JUDGE
 20
 21
 22
 23
 24
 25
 26
 27
 28
                             JUDGMENT – 5:19-cv-02072-MCS-SP
